Citation Nr: 0639467	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the reduction of the evaluation of 
residuals of a lumbar spine injury from 60 percent to 20 
percent.

2.  The propriety of the severance of the total disability 
rating for compensation due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A July 1994 rating action assigned a 60 percent rating for 
the veteran's service-connected residuals of a lumbar spine 
injury, effective from October.  An October 1995 rating 
decision awarded the veteran TDIU, also effective from 
October 1993.  In an August 2001 rating decision, the RO 
proposed to decrease the veteran's 60 percent rating for 
residuals of a lumbar spine injury; that same month the 
veteran was furnished with notice of the proposed reduction 
and of the resultant loss of entitlement to TDIU.  A December 
2002 rating decision reduced the veteran's rating for 
residuals of a lumbar spine injury from 60 percent to 20 
percent, effective from December 2002, and severed 
entitlement to TDIU; a subsequent January 2003 rating 
decision determined the effective date of the reduction in 
disability rating and termination of TDIU to be from April 
2003.

Although the RO followed the guidance provided in 38 C.F.R. 
§ 3.105(e) for providing notice of the proposed disability 
rating reduction and severance of TDIU and then issuing a 
final rating decision to effect the rating reduction and 
severance of TDIU, the veteran was informed of some but not 
all of the laws and regulations pertaining to his claims for 
restoration of his disability rating and TDIU.  He was not 
informed of §§ 3.343 and 3.344, which respectively pertain to 
severance of TDIU and stabilization of disability 
evaluations.  The Board finds that these regulations are 
particularly relevant.  A summary of applicable laws and 
regulations with appropriate citations, and a discussion of 
how such laws and regulations affect the determination, must 
be included in the SOC or a supplemental statement of the 
case (SSOC).  38 C.F.R. § 19.29.  So a remand is required to 
correct this defect.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any development deemed 
necessary, to include contacting the St. 
Louis, Missouri, VA Medical Center and 
requesting all medical treatment records 
of the veteran dated since June 2005.

2.  Readjudicate the veteran's claims of 
whether the reduction in the rating 
assigned for the veteran's service-
connected residuals of a lumbar spine 
injury from 60 percent to 20 percent and 
termination of TDIU were proper.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since February 2006, as well as text and 
consideration of the regulations 
pertaining to rating reductions in 38 
C.F.R. §§ 3.105, 3.343, 3.344 (2006), and 
text and consideration of the regulations 
pertaining to disability ratings for the 
spine under 38 C.F.R. § 4.71a and 
extraschedular ratings, 38 C.F.R. 
§ 3.321(b)(1) (2006).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



